 

Exhibit 10.1

DXL GROUP

Third Amended and Restated Destination XL Group, Inc.

Long-Term Incentive Plan

 

1.Establishment and Purpose.  Destination XL Group, Inc. (the “Company”) hereby
establishes this Third Amended and Restated Destination XL Group, Inc. Long-Term
Incentive Plan (the “Plan”) for the purpose of supporting the Company’s ongoing
efforts to attract, retain and develop exceptional talent and enable the Company
to provide incentives directly linked to the Company’s short and long-term
objectives and increases in shareholder value.

2.Definitions.  When used herein, the following capitalized terms shall have the
meanings assigned to them, unless the context clearly indicates
otherwise.  Capitalized terms used herein and not defined shall have the
meanings assigned to them in the Incentive Compensation Plan, as defined below.

(a)Affiliate means any entity that controls, is controlled by, or is under
common control with, the Company.

(b)Applicable Performance Target means the Performance Target(s) selected by the
Committee of the Board to be met during a Performance Period pursuant to the
Plan.

(c)Award means an award under the Plan that is payable in the form of Cash,
Options, Restricted Stock, Restricted Stock Units or any other form of Award
available under the Company’s Incentive Compensation Plan, pursuant to the terms
and conditions set forth in this Plan.

(d)Black-Scholes Value means the value of an Option as of the date of the
valuation calculated utilizing the same formula and assumptions as the Company
utilized for the purpose of valuing outstanding options in its most recently
(meaning at the time of the valuation) prepared audited annual financial
statement.

(e)Board means the Board of Directors of the Company.

(f)Cash means U.S. dollars.

(g)Committee means the Compensation Committee of the Board.

(h)Effective Date means the date on which the metrics for a Performance Period
have been finally approved by the Committee, or such later date as shall be
designated by the Committee.  

(i)Effective Date of Participation means the date on which a Participant became
a Participant in the Plan with respect to a Performance Period.

(j)Fiscal Quarter means each fiscal quarter that ends within a fiscal year of
the Company.

(k)FYE means the last day of each fiscal year of the Company.

[1]

 

--------------------------------------------------------------------------------

 

(l)Gain means (i) to the extent that the Award was satisfied with a grant of
Options, the amount by which the Fair Market Value per share of the Shares
underlying such Option as of the date on which the Participant exercised the
Option exceeded the exercise price of the Option; (ii) to the extent that the
Award was satisfied by the grant of Restricted Stock that became vested, the
Fair Market Value of those vested Shares on the earlier of the date on which the
Participant incurred a Termination of Employment or the date on which the
Participant sold those Shares;  (iii) to the extent that the Award was satisfied
by the grant of Restricted Stock Units that became vested, the Fair Market Value
of the vested Shares on the earlier of the date on which the Participant
incurred a Termination of Employment or the date on which the Participant sold
the Shares; (iv) to the extent that the Award was satisfied in Cash, the amount
of Cash paid to satisfy the Award; or (v) to the extent that the Award is
satisfied in some other form, the value of the amount used to satisfy the Award
(as determined by the Committee).

(m)Good Reason means the same definition of Good Reason, or any substantially
similar term, in the Participant’s employment agreement with the Company, if
any, that is in effect at the time the determination is being made. If the
Participant does not have an employment agreement with the Company at that time,
or there is no definition of Good Reason, or any substantially similar term, in
the Participant’s employment agreement at that time, or the Committee
determines, in its sole and absolute discretion, that the right to any payment
or benefit under this Plan pursuant to a Termination of Employment by a
Participant for Good Reason would not be treated as a right to a payment or
benefit pursuant to an involuntary separation from service for purposes of
Section 409A (as defined in Section 16(a) of this Plan) if the definition of
Good Reason, or any substantially similar term, in the Participant’s employment
agreement at that time is applied to the Participant’s Termination of
Employment, then Good Reason means the occurrence of any of the following in the
absence of Justifiable Cause by the Company:  (i) a material diminution in the
Participant’s base salary, unless such material diminution in the Participant’s
base salary is made pursuant to a reduction in base salary that affects all
similarly situated employees in a similar manner and is made at least six months
prior to a Change in Control, in which case such material diminution in the
Participant’s base salary shall not constitute Good Reason; (ii) a material
change in the geographic location at which the Participant must perform his or
her job functions to which the Participant does not agree; or (iii) solely in
the case of a Section 16 Officer, a material diminution in the Participant’s
authority, duties, or responsibilities.  For purposes of this Plan, Good Reason
shall not be deemed to exist unless the Termination of Employment by a
Participant for Good Reason occurs within 180 days following the initial
existence of one of the conditions specified in clauses (i) through (iii) above,
the Participant provides the Company with written notice of the existence of
such condition within 90 days after the initial existence of the condition, and
the Company fails to remedy the condition within 30 days after its receipt of
such notice.  

(n)Grant Date means the date on which an Award is granted to a Participant under
the Plan, or such later date as shall be determined by the Committee.

(o)Incentive Compensation Plan means the Company’s 2016 Incentive Compensation
Plan or any shareholder-approved successor plan to the Company’s 2016 Incentive
Compensation Plan.

(p)Justifiable Cause means the same definition as used in the Participant’s
employment agreement, if any, that is in effect at the time the determination is
being made.  If the Participant does not have an employment agreement at that
time, or there is no definition of Justifiable Cause, or any substantially
similar term, in the Participant’s employment agreement at that time, then
Justifiable Cause means any material failure by the Participant in performing

[2]

 

--------------------------------------------------------------------------------

 

his or her necessary job functions; any breach of any material written policies,
rules or regulations which have been adopted by the Company; the Participant’s
performance of any act or failure to act, as to which if the Participant were
prosecuted and convicted, a crime or offense involving money or property of the
Company or its Subsidiaries or Affiliates, or a crime or offense constituting a
felony in the jurisdiction involved, would have occurred; the Participant’s
embezzlement of funds or assets of the Company or any of its Subsidiaries or
Affiliates; the Participant’s conviction of, plea of guilty to, or plea of nolo
contendere to any felony; the Participant’s unauthorized disclosure to any
person, firm or corporation of any confidential information of the Company or
any of its Subsidiaries or Affiliates; the Participant’s usurpation of a
corporate opportunity of the Company or any of its Subsidiaries or Affiliates;
or the Participant’s engaging in any business other than the business of the
Company or its Subsidiaries or Affiliates which materially interferes with the
performance of his or her duties.

(q)Operating Margin for any period means the Company’s operating income, as
reported on the Company’s consolidated financial statements for that period,
divided by Sales for that period.

(r)Performance-Vesting Benefit Amount has the meaning given to that term in
Section 6(b) hereof, and includes not only its dollar value but also any Awards
made with respect thereto.

(s)Performance Period means each three-year fiscal period which begins on the
first day of the fiscal year in which an Effective Date occurs and ends at FYE
of the third fiscal year.  For example, if the Effective Date is April 1, 2018,
the Performance Period would be February 4, 2018 to January 30, 2021.

(t)Performance Target means any business criteria for the Company, on a
consolidated basis, and/or for Related Entities, or for business or geographical
units of the Company and/or a Related Entity that the Committee, in its sole
discretion, uses to establish performance goals for Awards.  Any goals may be
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
that are comparable to the Company.  As set forth in Section 3, the Committee
may establish threshold, target and maximum goals for each Performance Target.
Except as otherwise specified by the Committee at the time the goals are set,
the Committee shall exclude the impact of: (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, (iii) a change in
accounting standards required by generally accepted accounting principles, or
(iv) any other item or event specified by the Committee at the time the goals
are set.

(u)Plan means this Destination XL Group, Inc. Long-Term Incentive Plan, as it
may be amended from time to time.

(v)Projected Benefit Amount has the meaning given to that term in Section 5
hereof.

(w)Pro-Rata Vesting Percentage means the percentage that (1) the number of days
from the Participant’s Effective Date of Participation until the date of the
Participant’s Termination of Employment bears to (2) the number of days from the
Participant’s Effective Date of Participation until the end of the Performance
Period.  If the Participant receives more

[3]

 

--------------------------------------------------------------------------------

 

than one Award pursuant to Section 6(c) hereof, then the Pro-Rata Percentage
shall be determined separately with respect to each separate Award based upon
the particular Grant Date (which is to be treated as the Participant’s Effective
Date of Participation with respect to that Award) and Performance-Vesting
Benefit Amount for each such Award.  

(x)Retirement means the Termination of Employment of the Participant, other than
by reason of the Participant’s death or Disability and other than by the Company
for Justifiable Cause or by the Participant for Good Reason, after the
Participant has attained age 65 and completed at least 5 years of employment
with the Company and its Subsidiaries and Affiliates.

(y)Sales for any period mean the sales of the Company consistent with the
calculation as reported on the Company’s consolidated financial statements for
that period.

(z)Section 16 Officer means an officer of the Company who is subject to the
requirements of Section 16 of the Securities and Exchange Act of 1934.

(aa)Subsidiary means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(bb)Target Cash Value means the amount in U.S. dollars determined by:
multiplying (i) the Participant’s annual base salary in effect on the
Participant’s Effective Date of Participation by (ii) the long-term incentive
program percentage designated in the Participant’s executed employment agreement
with the Company (or the percentage as otherwise designated in the Company’s
records) or such other amount as shall be determined by the Committee.  

(cc)Termination of Employment means the termination of the Participant’s
employment with the Company and its Subsidiaries and Affiliates for any reason.

(dd)Time-Vesting Benefit Amount has the meaning given to that term in Section
6(a) hereof, and includes not only its dollar value but also any Awards made
with respect thereto.

 

3.Establishment of Fiscal Year Applicable Performance Target and Awards. The
Committee will establish the Performance Target(s) (in the aggregate, the
Applicable Performance Target) in no event later than the expiration of 25% of
the applicable performance period.  The Committee may establish threshold,
target and maximum goals for each Performance Target and the weight of each
Performance Target may vary and may be dependent on achievement of another
Performance Target.  At that time, the Committee will establish whether Awards
will be granted in Cash, a form of equity (for example, Restricted Stock,
Restricted Stock Units and/or Options), or a combination thereof.

4.Eligibility. The Committee shall designate those employees of the Company and
its Subsidiaries and Affiliates who shall be eligible to become Participants in
the Plan and the date during the Performance Period on which they shall become
Participants.  The initial Participants shall become Participants on the
Effective Date for the Performance Period that begins February 4, 2018.  Except
as otherwise provided in Section 7(d) hereof, unless otherwise determined by

[4]

 

--------------------------------------------------------------------------------

 

the Committee, no portion of any Award shall become vested pursuant to Section 7
hereof, unless and until a Participant has completed at least 1 year of
employment with the Company and its Subsidiaries and Affiliates.  No one shall
be eligible to be a Participant during an existing Performance Period unless he
or she was employed by, or is promoted by, the Company by the first day of the
fourth fiscal quarter in the third year of a Performance Period.

5.Amount of Benefit.  The benefit payable to a Participant pursuant to an Award
under this Plan shall be equal to the sum of the vested portions, if any, of the
Participant’s Time-Vesting Benefit Amount and Performance-Vesting Benefit
Amount.  Those amounts shall be determined in accordance with Section 7 of this
Plan, based upon the Participant’s Target Cash Value for the Performance Period
(or, in the case of an individual that becomes a Participant after the Effective
Date of a Performance Period, an amount (the “Projected Benefit Amount”) equal
to the Target Cash Value for the Performance Period multiplied by a fraction,
the numerator of which shall be the number of calendar days from the
Participant’s Effective Date of Participation to the end of the Performance
Period and the denominator of which shall be the total number of days in
Performance Period).

6.Form of Payment.  

(a)Grant of Time-Based Awards.  Upon a Participant’s Effective Date of
Participation, the Committee shall grant to the Participant the portion of the
Award having a total dollar value equal to 50% of the Participant’s Projected
Benefit Amount for the Performance Period (the “Time-Vesting Benefit Amount”)
which shall vest over time.  In the event all or a portion of the Award will be
Restricted Stock or a Restricted Stock Unit, the number of shares to be granted
will be determined by taking the dollar value of the Restricted Stock or
Restricted Stock Unit Award and dividing by the closing price of the Company’s
common stock on Grant Date.  In the event all or a portion of the Award will be
Options, then the number of Options to be granted will be determined by taking
the lesser of (i) the dollar value of the Stock Option Award divided by the
closing price of the Company’s common stock on Grant Date, this quotient then
multiplied by a factor of 1.1 to 1.8 as determined by the Committee or (ii) the
dollar value of the Stock Option Award divided by the Black-Scholes Value on the
Grant Date.  The exercise price of each Option shall be equal to the closing
price of the Company’s common stock on the Grant Date.  

(b)Grant of Performance-Based Awards.  50% of the Projected Benefit Amount shall
be converted into a dollar value in accordance with Section 7(b), based upon the
achievement of performance criteria during the Performance Period, which dollar
value is sometimes hereinafter referred to as the “Performance-Vesting Benefit
Amount”.  After completion of an audit of the Company’s financial statements
after the respective Performance Period ends and the Committee’s review and
approval that the Applicable Performance Targets were met the Committee shall
grant to the Participant one or more Awards in the form of Restricted Stock,
Restricted Stock Units or Cash, having an aggregate dollar value equal to the
Performance-Vesting Benefit Amount as so calculated.  Options are not available
for performance-based awards.  All grants of performance-based awards are
subject to a post-grant vesting period, as set forth in Section 7(b).  In the
event all or a portion of the Award will be Restricted Stock or Restricted Stock
Units, the number of shares or units to be granted will be determined by taking
the dollar value of the Performance-Vesting Benefit Amount as so calculated and
dividing by the closing price of the Company’s common stock on the Grant Date.  

(c)Additional Grants for Promotions.  If a Participant is promoted during the
Performance Period (prior to the 1st day of the fourth quarter of the third
fiscal year) and entitled

[5]

 

--------------------------------------------------------------------------------

 

to a higher long-term incentive program percentage as a result of such
promotion, then the Committee shall grant the Participant an additional Award
determined as if the Participant had become a Participant on the Grant Date of
the additional Award, with the amount of the additional Award being equal to the
excess, if any, of (i) Participant’s Projected Benefit Amount determined as if
the Participant had become a Participant on the Grant Date of the additional
Award, over (ii) the Participant’s original Projected Benefit Amount multiplied
by a fraction, the numerator of which shall be equal to the total number of
calendar days from the Grant Date of the additional Award to the last day of the
Performance Period and the denominator of which shall be the total number of
days from the Participant’s Effective Date of Participation to the last day of
the Performance Period.  In the event that a Participant is promoted and
entitled to a higher long-term incentive program percentage as a result of such
promotion more than once during the Performance Period, each additional Award
shall be determined by the Committee, in its sole and absolute discretion, under
the principles set forth above in this Section 6(c).  

(d)Forms of Award Agreements.  The Restricted Stock, Restricted Stock Units  and
Options granted pursuant to the Plan shall be made pursuant to the forms of
Restricted Stock Agreement, Restricted Stock Unit and Stock Option Agreement,
respectively, attached as Exhibits A, B and C hereto (with such modifications as
the Committee may deem to be appropriate).

(e)Payment of Cash/Settlement of Restricted Stock Units.  The portion of any
Projected Benefit Amount that vests and is payable in Cash shall be payable as
soon as practicable after the date on which that portion of the benefit vests
and, in the case of the Cash attributable to the Performance-Based Vesting
Award, the Committee certifies in writing that the Applicable Performance Target
has been met (but in either case, in no event more than 2 1/2 months after the
end of the calendar year in which the portion of the Projected Benefit Amount
vests). All Restricted Stock Units shall be settled in no event more than 2 1/2
months after the end of the calendar year in which the portion of the Projected
Benefit Amount vests.

(f)If Insufficient Shares Available.  Notwithstanding the foregoing, if and to
the extent that, at the time an Award is granted, the Company does not have a
sufficient number of Shares remaining available for Awards under the Incentive
Compensation Plan to issue such Award in the form of Restricted Stock,
Restricted Stock Units and/or Options, or the Shares are available for Awards
under the Incentive Compensation Plan subject to shareholder approval, and such
approval is not obtained and the grant of Restricted Stock, Restricted Stock
Units and/or Options therefore are cancelled, then such Award shall be settled
in Cash to the extent of such insufficiency.

7.Vesting of Benefit.  

(a)Vesting of Time-Vesting Benefit Amount:  

(i)The Time-Vesting Benefit Amount shall vest according to the following
four-year vesting schedule, provided that the Participant does not have a
Termination of Employment on or before the applicable vesting date:

Vesting Date

Percentage of Time-Vesting Benefit Amount that Vests

[6]

 

--------------------------------------------------------------------------------

 

The latter of one year from the Grant Date or April 1 following the FYE which
marks

the end of the first year of the Performance Period

25%

 

April 1 following the FYE which marks the end of the second year of the
Performance Period

 

April 1 following the FYE which marks the end of the Performance Period

 

April 1 in the succeeding year (meaning, one year after the third tranche vests)

 

25%

 

 

 

25%

 

 

25%

 

 

 

 

(ii)Notwithstanding the foregoing, if a Participant has a Termination of
Employment during a Performance Period, then notwithstanding anything to the
contrary in the Participant’s employment agreement, if any:  

(A)If such Termination of Employment is by reason of the Participant’s death or
Disability, then the Participant shall, upon such Termination of Employment, (x)
become fully vested in the entire Time-Vesting Benefit Amount for any
Performance Period that ended on or before such Termination of Employment but
that had not yet vested or been paid and (y) become vested in the Pro-Rata
Vesting Percentage of the Time-Vesting Benefit Amount for any Performance
Period(s) in which such Termination of Employment occurs;

(B)If such Termination of Employment is by reason of the Participant’s
Retirement, then the Participant shall, upon such Termination of Employment, (x)
become fully vested in the entire Time-Vesting Benefit Amount for Performance
Period ended before such Termination of Employment that has not yet vested or
been paid and (y) become vested in the Pro-Rata Vesting Percentage of the
portion of the Time-Vesting Benefit Amount  determined as if the Participant had
continued to be employed by the Company and its Subsidiaries until the last day
of the fiscal year in which such Termination of Employment occurs; and

(C)If such Termination of Employment is by reason of a termination by the
Company without Justifiable Cause (and other than by reason of the Participant’s
Disability) or is by the Participant for Good Reason, then, without including
any time for a Notification Period (as that term is defined in an employment
agreement):

(1) the Participant shall become fully vested in any Time-Vesting Benefit Amount
for the entire Performance Period that ended on or before such Termination of
Employment that has not yet vested or been paid; and

(2) for any Performance Period that is in its first year of the Performance
Period when such Termination of Employment occurs, the Participant shall forfeit
the Time-Vesting Benefit Amount for that Performance Period; and

(3) for any Performance Period that is in its second or third year of the
Performance Period when such Termination of Employment occurs, the Participant
shall

[7]

 

--------------------------------------------------------------------------------

 

become vested in the Pro-Rata Vesting Percentage of the Time-Vesting Benefit
Amount for that Performance Period.

(b)Vesting of Performance-Vesting Benefit Amount.  

(i)After the respective Performance Period ends and an audit of the Company’s
financial statements has been completed, the Committee will calculate the amount
of the “Performance-Vesting Benefit Amount” for each Participant.  If there is
more than one Performance Target, the Performance-Vesting Benefit Amount will be
determined by first calculating the portion of 50% of the Projected Benefit
Amount for the Performance Period that is to be attributable to each Performance
Target and then adding those results together.  To do so, the Committee will
first multiply 50% of the Projected Benefit Amount for the Performance Period by
the weight of each individual Performance Target and then by the percentage of
target actually achieved for each Performance Target.  If results for an
individual Performance Target falls below the threshold established, there will
be no Award with respect to the portion of the Projected Benefit Amount to which
that Performance Target relates. The Performance-Vesting Benefit Amount shall
vest on August 31 following the end of the applicable Performance Period if the
Participant’s employment continues through such August 3l.

For example, assume the Performance Targets were Goal A and Goal B and that each
was weighted 50%, with a threshold payment at 80% of target and a maximum payout
at 150% of target:

(A)  if Goal A and Goal B are both less than 80% of their respective target,
then no Award shall be made for the Performance-Vesting Benefit Amount;

(B)  if Goal A is 100% of its target and Goal B is 100% of its target, and a
Participant has a Projected Benefit Amount of $140,000, then 50% of that amount,
or $70,000, would be subject to the achievement of the Applicable Performance
Target, and the Performance-Vesting Benefit Amount would be $70,000 (100% X
$70,000 X 50%) + (100% X $70,000 X 50%); and

(C)  if Goal A is 180% of its target and Goal B is 125% of its target, and a
Participant has a Projected Benefit Amount of $140,000, then 50% of that amount,
or $70,000, would be subject to the achievement of the Applicable Performance
Target, and the Performance-Vesting Benefit Amount would be $96,250 (150% (cap)
X $70,000 X 50%) + (125% X $70,000 X 50%).

(ii)Notwithstanding the foregoing, if a Participant has a Termination of
Employment during a Performance Period, then notwithstanding anything to the
contrary in the Participant’s employment agreement, if any:  

(A)If such Termination of Employment is by reason of the Participant’s death or
Disability, then the Participant shall, upon such Termination of Employment,
become (x) fully vested in the entire Performance-Vesting Benefit Amount for any
Performance Period that ended on or before such Termination of Employment but
that had not yet vested or been paid, and (y) vested in the Pro-Rata Vesting
Percentage of the Performance-Vesting Benefit Target for any Performance Period
that has not ended on or before the Termination of Employment, regardless of
whether the Applicable Performance Target for the current Performance Period has
been met.

[8]

 

--------------------------------------------------------------------------------

 

(B)If such Termination of Employment is by reason of the Participant’s
Retirement, then the Participant shall (x) become fully vested in the entire
Performance-Vesting Benefit Amount for any Performance Period that ended on or
before such Termination of Employment but that had not yet vested or been paid
and (y) for any Performance Period that is in its first year of the Performance
Period when the Termination of Employment occurs, forfeit the
Performance-Vesting Benefit Amount for such Performance Period and (z) for any
Performance Period that is in at least the second year of the Performance period
when the Termination of Employment occurs, become vested in the Pro-Rata Vesting
Percentage of the Performance-Vesting Benefit Amount, if any, determined based
upon the actual level of achievement of the Applicable Performance Targets for
the entire Performance Period; and

(C)If such Termination of Employment is by reason of a termination by the
Company without Justifiable Cause (and other than by reason of the Participant’s
Disability) or by the Participant for Good Reason, then, without including any
time for a Notification Period (as that term is defined in an employment
agreement):

(1) the Participant shall become fully vested in the entire Performance-Vesting
Benefit Amount for any Performance Period that ended on or before such
Termination of Employment but that has not yet vested or been paid; and

(2) for any Performance Period that is in its first year of the Performance
Period when such Termination of Employment occurs, the Participant shall forfeit
the Performance-Vesting Benefit Amount for such Performance Period;

(3) for any Performance Period that is in its second or third year of the
Performance Period when such Termination of Employment occurs, the Participant
shall become vested in the Pro-Rata Vesting Percentage of the
Performance-Vesting Benefit Amount, if any, determined based upon the actual
level of achievement of the Applicable Performance Targets for the entire
Performance Period if and when the Applicable Performance Target has been met.

(c)Forfeitures.  Except as otherwise provided in Section 7(a)(ii) and 7(b)(ii)
hereof, any portion of any Awards for any Performance Period that was not vested
on the date on which the Participant incurs a Termination of Employment and that
does not vest on account of the Participant’s Termination of Employment shall
automatically and without any further action by the Committee immediately be
forfeited and become null and void.  In the event that the Participant’s
Termination of Employment is by the Company for Justifiable Cause, then any
portion of the Participant’s Award that has not previously vested and been
exercised (in the case of any Options), or paid (in the case of any amount
payable in cash) shall automatically and without further action by the Committee
immediately be forfeited and become null and void.

(d)Clawback of Gains on Termination for Justifiable Cause. In the event that a
Participant has a Termination of Employment, and such Termination of Employment
was by the Company for Justifiable Cause, then in addition to any other remedy
that may be available to the Company in law or in equity, and/or pursuant to the
provisions of the Participant’s employment agreement, if any, the Participant
also shall be required to pay to the Company, immediately upon written demand by
the Committee or the Board, any Gains resulting from the grant, vesting,
exercise or payment of any Award in the previous twelve months.

[9]

 

--------------------------------------------------------------------------------

 

(e)Change in Control.  In the event of a Change in Control and within 6 months
before or 18 months after the Change in Control, either (1) the Participant is
terminated by the Company without Justifiable Cause or by the Participant for
Good Reason, or (2) there is a Termination of Employment because of the
Participant’s death or Disability, the following shall occur:  (i) if and to the
extent the portion of the Participant’s Award(s) that is attributable to a
Time-Based Vesting Amount for any Performance Period that ended on or before
such Change of Control had not yet vested or been paid to the Participant shall
immediately vest (in the case of Restricted Stock, Restricted Stock Units and
Options) and the Cash payable as a result of such vesting shall be paid to the
Participant, as soon as practicable (but in no event more than 5 business days)
after the later of the Change in Control or the Participant’s Termination of
Employment; (ii) if and to the extent any portion of the Participant’s Award(s)
is attributable to a Time-Based Vesting Amount for a current Performance Period
and has not previously been vested or paid to the Participant and is not assumed
by the acquirer or converted into a new award that is at least the equivalent of
the outstanding award, then the Pro-Rata Vesting Percentage of the Time-Vesting
Benefit Amount of such Performance Period shall immediately vest (in the case of
Restricted Stock, Restricted Stock Units and Options) and the Cash payable as a
result of such vesting shall be paid to the Participant, as soon as practicable
(but in no event more than 5 business days) after the later of the Change in
Control or the Participant’s Termination of Employment; (iii) if and to the
extent the portion of the Participant’s Award(s) that is attributable to a
Performance-Based Vesting Amount for any Performance Period that ended on or
before such Change of Control had not yet vested or been paid to the Participant
shall immediately vest (in the case of Restricted Stock, Restricted Stock Units
and Options) and the Cash payable as a result of such vesting shall be paid to
the Participant, as soon as practicable (but in no event more than 5 business
days) after the later of the Change in Control or the Participant’s Termination
of Employment; and (iv) if and to the extent the portion of the Participant’s
Award(s) that is attributable to a Performance-Based Vesting Amount for any
Performance Period that has not yet ended and has not previously been vested or
paid to the Participant, then the pro-rata portion at target of the
Performance-Based Vesting Amount for such Performance Period(s) for the time
elapsed in the ongoing Performance Period(s), shall immediately vest (in the
case of Restricted Stock, Restricted Stock Units and Options) and the Cash
payable as a result of such vesting shall be paid to the Participant, as soon as
practicable (but in no event more than 5 business days) after the later of the
Change in Control or the Participant’s Termination of Employment.  Each Share of
Restricted Stock that vests pursuant to this Section 7(d) shall be immediately
redeemed by the Company  (or its successor) for cash payable by the Company (or
its successor) in an amount (the “Redemption Price Per Share”) equal to, as
applicable, (x) if the Shares have not been cancelled, exchanged or converted
into other securities or property as a result of the Change in Control and are
publicly-traded, the Fair Market Value of a Share on the date of the
Participant’s Termination of Employment, or (y) if the Shares have been
cancelled, exchanged or converted into other securities or property as a result
of the Change in Control, the greater of (i) the fair market value per Share of
the consideration received pursuant to the Change in Control by the holders of
Shares on the date of the Change in Control and (ii) if the consideration
received by the holders of Shares pursuant to the Change in Control consisted,
in whole or in part, of other securities which are publicly traded, the sum of
(A) the fair market value of the number of such securities received for each
Share pursuant to the Change in Control on the date of the Participant’s
Termination of Employment and (B) the fair market value of any other
consideration received for each Share pursuant to the Change of Control.   Each
Option that vests pursuant to this Section 7(d) shall be immediately cancelled
in exchange for cash payable by the Company for each Share subject to the
cancelled Option equal to the amount, if any, by which the Redemption Price Per
Share exceeds the exercise price per Share of the Option.

[10]

 

--------------------------------------------------------------------------------

 

 

8.Administration.  

(a)Authority of the Committee.  The Plan shall be administered by the
Committee.  The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select persons to become
Participants, grant Awards, determine the amount of any Participant’s Award and
all other matters relating to Awards, prescribe rules and regulations for the
administration of the Plan, construe and interpret the Plan and correct defects,
supply omissions or reconcile inconsistencies therein, and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan.  In exercising any discretion granted to the
Committee under the Plan or pursuant to any Award, the Committee shall not be
required to follow past practices, act in a manner consistent with past
practices, or treat any Participant in a manner consistent with the treatment of
any other Participants.  Decisions of the Committee shall be final, conclusive
and binding on all persons or entities, including the Company, any Subsidiary,
any Affiliate or any Participant or Beneficiary.

(b)Manner of Exercise of Committee Authority.  The Committee may delegate to
members of the Board, or officers or managers of the Company or any Subsidiary,
or committees thereof, the authority, subject to such terms and limitations as
the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine to the extent that such
delegation will not result in the loss of an exemption under Rule 16b-3(d)(1)
for Awards granted to Participants subject to Section 16 of the Securities and
Exchange Act of 1934, as amended, in respect of the Company. The Committee may
appoint agents to assist it in administering the Plan.  

(c)Limitation of Liability.  The Committee, and each member thereof, shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan.  Members of the Committee, and any other member of the Board and any
officer or employee acting at the direction or on behalf of the Committee, shall
not be personally liable for any action or determination taken or made in good
faith with respect to the Plan, and shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action
or determination.

(d)No Claim for Benefits Required.  Benefits due and owing to a Participant
under the Plan shall be paid when due without any requirement that a claim for
benefits be filed. However, any Participant who has not received the benefits to
which Participant believes himself or herself entitled may file a written claim
with the Committee, which shall act on the claim within thirty days. If a
Participant’s employment agreement conflicts with any provision of this Plan,
the language of the Plan shall govern.

(e)Payments to Beneficiary.  Any vested benefits payable to any Participant that
have not been paid as of the date of the Participant’s death, shall be paid to
the Participant’s Beneficiary.

9.Awards Subject to Plans.  The Awards under this Plan, and the grants of
Restricted Stock, Restricted Stock Units and Options pursuant to this Plan, are
being granted pursuant to and in accordance with the terms and conditions of
this Plan and the Incentive Compensation Plan, and the Award Agreements.

[11]

 

--------------------------------------------------------------------------------

 

10.No Acceleration of Benefits.  In no event shall the acceleration of the time
or schedule of any payment under the Plan be permitted, except to the extent
that such acceleration would not violate Section 409A of the Code and the
Treasury Regulations and other applicable guidance issued thereunder.

11.Amendment and Termination.  This Plan may be amended or terminated in any
respect at any time by the Committee; provided, however, that no amendment or
termination of the Plan shall be effective to reduce any benefits payable to a
Participant that may accrue or vest under the terms of this Plan without the
Participant’s prior written consent. If and to the extent permitted without
violating the requirements of Section 409A of the Code, the Committee may
require that the Awards of all Participants be distributed as soon as
practicable after such termination. If and to the extent that the Committee does
not accelerate the timing of distributions on account of the termination of the
Plan pursuant to the preceding sentence, payment of any remaining benefits under
the Plan shall be made at the same times and in the same manner as such
distributions would have been made under the terms of the Plan, as in effect at
the time the Plan is terminated.

12.Unfunded Obligation.  The obligations of the Company to pay any benefits
under the Plan shall be unfunded and unsecured, and any payments under the Plan
shall be made from the general assets of the Company. Participants’ rights under
the Plan are not assignable or transferable except to the extent that such
assignment or transfer is permitted under the terms of the Incentive
Compensation Plan.

13.Withholding.  The Participants and personal representatives shall bear any
and all federal, state, local or other taxes imposed on benefits under the Plan.
The Company may deduct from any distributions under the Plan the amount of any
taxes required to be withheld from such distribution by any federal, state,
local or foreign government, and may deduct from any compensation or other
amounts payable to the Participant the amount of any taxes required to be
withheld with respect to any other amounts under the Plan by any federal, state,
local or foreign government.

14.Applicable Law.  This Plan shall be construed and enforced in accordance with
the laws of the State of Delaware, except to the extent superseded by federal
law.

15.No Right to Continued Employment.  No Award shall confer upon any Participant
any right to continued service with the Company or any of its Affiliates.

16.Code Section 409A.  

(a)Interpretation of Plan.  It is intended that the Awards granted pursuant to
this Plan be exempt from Section 409A of the Code (“Section 409A”) because it is
believed (i) the Awards payable in cash should qualify for the short-term
deferral exception contained in Treasury Regulation §1.409A-1(a)(4), (ii) any
Options granted pursuant to the Plan will have an exercise price that may never
be less than the Fair Market Value of a Share on the Grant Date and the other
requirements for the exemption of such options under Treasury Regulation
§1.409A-1(a)(5)(i)(A) should be met; and (iii) any Shares of Restricted Stock
granted under the Plan should be exempt as an award of restricted property
pursuant to Treasury Regulation §1.409A-1(a)(6). The provisions of the Plan
shall be interpreted in a manner consistent with that intent.

[12]

 

--------------------------------------------------------------------------------

 

(b)Section 409A Amendments.  The Committee, in its sole discretion, and without
the consent of any Participant or Beneficiary, may amend the provisions of this
Plan to the extent that the Committee determines that such amendment is
necessary or appropriate in order for the Awards made pursuant to the Plan to be
exempt from the requirements of Section 409A, or if and to the extent that the
Committee determines that Awards are not so exempt, to amend the Plan (and any
agreements relating to any Awards) in such manner as the Committee shall deem
necessary or appropriate to comply with the requirements of Section 409A.

(c)No Right to Section 409A Indemnification.  Notwithstanding the foregoing, the
Company does not make any representation to any Participant or Beneficiary that
the Awards made pursuant to this Plan are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless any Participant or Beneficiary for any
tax, additional tax, interest or penalties that the Participant or Beneficiary
may incur in the event that any provision of the Plan or any Award agreement, or
any amendment or any modification thereof, or any other action taken with
respect thereto, is deemed to violate any of the requirements of Section 409A.

(d)Six Month Delay for Specified Employees.  If a Participant is a “specified
employee,” as that term is defined for purposes of Section 409A, then no payment
or benefit that is payable on account of the Participant’s “separation from
service,” as that term is defined for purposes of Section 409A, shall be made
before the date that is six months after the Participant’s “separation from
service” (or, if earlier, the date of the Participant’s death) if and to the
extent that such payment or benefit constitutes nonqualified deferred
compensation (or may be nonqualified deferred compensation) under Section 409A
and such deferral is required to comply with the requirements of
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

17.No Assignment.  Neither any Participant nor any Beneficiary nor any other
person shall have any right to assign the rights to receive any payments or
benefits hereunder, in whole or in part, which payments and benefits are
non-assignable and non-transferable, whether voluntarily, or involuntarily.

 

[13]

 